Citation Nr: 1817529	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-19 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a lung condition, claimed as shortness of breath, to include as due to in-service herbicide exposure or service-connected disabilities.

2.  Entitlement to service connection for a disability manifested by numbness and tingling, right upper extremity, to include as due to in-service herbicide exposure or service-connected disabilities.

3.  Entitlement to service connection for a disability manifested by numbness and tingling, left upper extremity, to include as due to in-service herbicide exposure or service-connected disabilities.

4.  Entitlement to service connection for a disability manifested by numbness and tingling, right lower extremity, to include as due to in-service herbicide exposure or service-connected disabilities.

5.  Entitlement to service connection for a disability manifested by numbness and tingling, left lower extremity, to include as due to in-service herbicide exposure or service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.  
This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The issue of entitlement to service connection for diabetes mellitus, to include as secondary to in-service herbicide exposure, was raised by the Veteran in a May 2014 statement, prior to the regulation change requiring standard forms to file claim.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is claiming service connection for a lung disorder and for a neurological disability in his upper and lower extremities manifested by numbness and tingling.  He has suggested the claimed disabilities are due to in-service exposure to herbicides.  He has also suggested and clinical evidence includes notation of a potential relationship between the claimed disabilities and service connected disabilities.

With regard to the lung disorder, in addition to suggesting a potential connection to his in-service exposure to herbicides, the Veteran has suggested his lung disorder has been caused by chain smoking, which he contends is due to his service-connected major depressive disorder, chronic, with psychotic features.  See May 2014 Veteran statement.  Further, the VA clinical records indeed show the presence of severe chronic obstructive pulmonary disorder (COPD) and an October 2014 mental health clinic note shows that his anxiety exacerbates his breathing problems.  Earlier the same year, in March and April 2014, he was seen and coached on managing his anxiety to help his breathing and COPD.

With regard to neurological disorders of the upper and lower extremities, the Veteran has reported ongoing numbness and tingling, which he contends is a disability caused by his in-service exposure to herbicides.  Further, September 2017 VA clinical records note tremors in his upper extremities and attribute them to his psychiatric disorder.  

To date, the Veteran has not been afforded a VA examination with regard to any of these service connection claims.  Given the Veteran's contentions and the findings within his VA clinical records, the Board finds examinations and opinions are necessary to decide these claims.  38 C.F.R. § 3.159(c)(4) (2017).

Finally, the Board observes the most recent supplemental statement of the case (SSOC) was sent to the Veteran in April 2015.  Since then, more than 3,500 pages of VA clinical records were added to the claims file by the AOJ.  The claims have not since been readjudicated with consideration of these additional records.  On remand, such readjudication must occur.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the appropriate examination to determine the nature and potential causes of his claimed lung disorder.  Once the appropriate diagnosis is noted, the examiner should determine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed lung disorder is causally connected to the Veteran's active service, to include herbicide exposure in service.  

If not, the examiner should determine whether it is at least as likely as not that any currently diagnosed lung disorder is proximately due to or has permanently progressed at an abnormally high rate due to or the result of any service-connected disability.  The examiner should discuss the notations within VA clinical records, such as in March, April, May and October 2014, showing the Veteran's anxiety exacerbating his COPD.  The examiner should also discuss the Veteran's contention that his chain smoking was caused by his service-connected psychiatric disorder and, if and only if such as causal connection exists, should discuss whether any currently diagnosed lung disorder is proximately due to or has permanently progressed at an abnormally high rate due to or the result of the smoking attributed to the psychiatric disorder.

The report should include reasons for any opinion expressed.  If the medical professional completing the report is unable to provide an opinion without resort to speculation, he or she should state whether the inability is due to the limits of the person's knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the needed opinion to be provided.

2.  Afford the Veteran the appropriate examination to determine the nature and potential causes of his claimed upper and lower extremity neurological disorders.  Once the appropriate diagnosis is noted, the examiner should determine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed upper or lower extremity neurological disorder is causally connected to the Veteran's active service, to include herbicide exposure in service.  

If not, the examiner should determine whether it is at least as likely as not that any currently diagnosed lung disorder is proximately due to or has permanently progressed at an abnormally high rate due to or the result of any service-connected disability.  The examiner should discuss the notations within VA clinical records, such as in September 2017, showing the Veteran having upper extremity tremors related to his psychiatric disorder.  

The report should include reasons for any opinion expressed.  If the medical professional completing the report is unable to provide an opinion without resort to speculation, he or she should state whether the inability is due to the limits of the person's knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the needed opinion to be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include consideration of all evidence received since the April 2015 SSOC.  If any claim remains denied, the Veteran and his representative should be issued an SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






